DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 14, filed 08/15/2022, with respect to 35 U.S.C 112(b) rejections of claims 1-40 have been fully considered and are persuasive.  The 35 U.S.C 112(b) rejections have been obviated by amendments to the claims.  The 35 U.S.C 112(b) rejections of claims 1-40 have been withdrawn. 
Applicant’s arguments, see pages 15-16, filed 08/15/2022, with respect to 35 U.S.C 103 rejections of claims 1-4, 6-16, 21, 24, and 29-36 have been fully considered and are persuasive.  The 35 U.S.C 103 rejections are obviated by amendments to the claims.  The Applicant argues that Applicant amended independent claim 1 to incorporate the limitations of allowable original claim 17 and to incorporate the limitations of intervening claims 2, 15, and 16.  The Applicant also argues that claim 37 has been amended to be recited in independent form, including substantially all of the limitations of the original base claim 1 and the intervening claims.  The Applicant argues that the amended independent claims 1 and 37 are therefore not made obvious by Kondo and Lapetina, and are patentable over the cited references.  The Examiner agrees. The 35 U.S.C 103 rejections of claims 1-4, 6-16, 21, 24, and 29-36 have been withdrawn.  The Examiner also notes the Applicant’s new claim 41, which substantially corresponds to allowable original claim 5 rewritten in independent form, including the limitations of base original claim 1 and intervening original claims 2-4.  The Applicant argues that new claim 41 is therefore not anticipated nor made obvious by the cited references and is patentable.  The Examiner agrees.  Please see Allowable Subject Matter below.

Allowable Subject Matter
Claims 1, 3-14, 18-19, 21, and 24-41 allowed.
The following is an examiner’s statement of reasons for allowance:
As noted above and detailed in the Applicant’s remarks filed 8/15/2022, previously-indicated allowable subject matter in the Non-Final Rejection filed 04/14/2022 and intervening claims have been incorporated into independent claims 1, 37, and 41.  Independent claim 1 has been amended to incorporate the limitations of allowable original claim 17 and intervening claims 2, 15, and 16.  Claim 37 has been amended to be recited in independent form, including all of the limitations of the original base claim 1 and intervening original claim 2.  Newly-added claim 41 corresponds to the scope of allowable original claim 5, which has been rewritten as claim 41 to be in independent form including the limitations of intervening original claims 2-4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792